DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-10) and Species C (Fig.11-12) in the reply filed on 11/22/2021 is acknowledged.  
The traversal is on the ground(s) that: (1) “…the restriction has not been properly established under MPEP $§ 803/806.05(d). For example, the Office has failed to sufficiently describe separate utility for either of the inventions. Further, the Office has
not shown how the inventions do not overlap in scope…” and (2) the Examiner has not shown that maintaining the species in the application would be a burden or how searching would be burdensome.  
(1) This argument is not found persuasive because the search required for the different inventions is not entirely coextensive, and inasmuch as the different inventions differ in structure and/or operation (i.e., claimed in Claim 1/17 and not Claim 11: electric vehicle, hub assemblies, drive shaft adapters, etc.), the patentability of each would likely turn on different grounds. Consequently, the search and examination of the entire application could not be made without serious burden on the Office. The field of search for the different inventions is not the same and would at least employ different search queries. A different field of search is enough to establish burden, "even though the two are classified together". MPEP §808.02(C). 

 (2) The traversal to the Election requirement is also not found persuasive because Applicant has not provided evidence or identified such evidence now of record showing the species to be obvious variants nor clearly admitted on the record that this is the case, the conclusion is made that Applicant considers the species to be patentably distinct.  Thus, in addition to reading and understanding all of the various features of the species presented it would, indeed, be a serious burden upon the examiner to search for the added features and apply any found additional relevant prior art to each of the species presented.  Furthermore, the examiner disagrees with Applicant's allegation that the search for each species would be substantially the same.  Clearly, in the examiner's view, the species carry substantially more features that could be claimed, and which therefore would require being individually searched and individually addressed in the written Office Action, thus prima facie a serious burden.
Consequently, Applicant’s arguments in traverse notwithstanding, the examiner maintains the restriction/election requirements to be proper and hereby makes them final.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “floor” and “frame” (Claim 1) and “a slave-master battery management system, connectors resistant to multiple spark discharge, pre-charge capability, and integrated heat pads” (Claim 4), must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a motor” should be rewritten as: “the electric motor.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the open-ended clauses "configured to form" (line 3) "configured to permanently couple" (line 7), and "configured to be mounted" (line 10) which renders the claim indefinite, since it's not clear whether the claimed "forming/coupling/mounting" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." 
Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the limitation: "mounted with" (line 10) which is unclear and therefore renders the claim indefinite. As best understood the elements corresponding to the electrical sub-systems (i.e., 1110, 1112, 1132, etc.), are not “mounted with” the cradle but are actually mounted inside the cradle.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff et al. (US 7,373,315 B2) and further in view of Hirai (US 9,168,818 B2).
[Claim 1] Regarding Claim 1 Chernoff teaches: An electric vehicle (See, e.g., Fig.1-28, 10), comprising:
a battery pack (See, e.g., Fig.1-28, 69) for supplying current to an electric motor (See, e.g., Fig.1-28, 127) of the electric vehicle, the battery pack arranged in a chassis of the electric vehicle (See, e.g., Fig.1-28, 10) and configured to form part of a floor of the electric vehicle (See, e.g., Fig.1-28);
a motor (See, e.g., Fig.1-28, 127) arranged adjacent to the chassis and coupled to front wheels of the electric vehicle (See, e.g., Fig.1-28, 73+75), the front wheels having hub assemblies (See, e.g., Fig.1-28, 73+75); and
a cradle (See, e.g., Fig.1-28, 43+53+54+56+58) positioned adjacent to the chassis along a frame of the electric vehicle (See, e.g., Fig.1-28, 11), the cradle 
Chernoff fails to explicitly teach: the front wheels hub assemblies housing drive shaft adapters, wherein the drive shaft adapters are configured to permanently couple the hub assemblies to drive shafts of the front wheels.
However, Hirai teaches a similar electric vehicle (See, e.g., Hirai: Fig.1-10, 11) the front wheels (See, e.g., Hirai: Fig.1-10, 21a+27a) having hub assemblies (See, e.g., Hirai: Fig.1-10, 41a) housing drive shaft adapters (See, e.g., Hirai: Fig.1-10, 35a-d+36a-b), wherein the drive shaft adapters are configured to permanently couple the hub assemblies to drive shafts of the front wheels (See, e.g., Hirai: Fig.1-10, 33a)
Hirai teaches that it is well known in the art of vehicle design to provide the wheel hub assemblies with drive shaft adapters for connection of the front wheels to the drive shafts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the wheel hub assemblies taught by Chernoff modified with drive shaft adapters for connection of the front wheels to the drive shafts such as taught by Hirai, for the purpose of securely and safely connecting the front wheel assemblies to the drive shafts in order to safely receive the loads and vibrations imposed by the drive shafts and other connected components and prevent damage thereby to the vehicle components (See, e.g., Hirai: Fig.1-10; Col.6, Ln.1-8). Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 2] Regarding Claim 2, the combination of Chernoff in view of Hirai teaches: wherein the battery pack is embedded in the chassis (See, e.g., Chernoff: Fig.1-28) and a cover of the battery pack forms a portion of a surface of the chassis (See, e.g., Chernoff: Fig.1-28, 161) and wherein the chassis forms the floor of the electric vehicle (See, e.g., Chernoff: Fig.1-28, 161).
[Claim 3] Regarding Claim 3, the combination of Chernoff in view of Hirai teaches: wherein the battery pack is removably arranged in the chassis of the electric vehicle (See, e.g., Chernoff: Fig.1-28 ,69) and the chassis is a skateboard chassis (See, e.g., Chernoff: Fig.1-28, 11) with a low vertical positioning in the electric vehicle (See, e.g., Chernoff: Fig.1-28)
[Claim 5] Regarding Claim 5, the combination of Chernoff in view of Hirai teaches: wherein the chassis extends from behind the front wheels to a rear end of the 
[Claim 6] Regarding Claim 6, the combination of Chernoff in view of Hirai teaches: wherein the drive shaft adapters extend through a central opening of each of the hub assemblies (See, e.g., Hirai: Fig.1-10) and do not rotate relative to the hub assemblies (See, e.g., Hirai: Fig.1-10).
[Claim 7] Regarding Claim 7, the combination of Chernoff in view of Hirai teaches: wherein the drive shaft adapters are configured to receive ends of the drive shafts in an inner passage of each of the drive shaft adapters (See, e.g., Hirai: Fig.1-10).
[Claim 8] Regarding Claim 8, the combination of Chernoff in view of Hirai teaches: wherein the drive shaft adapters circumferentially surround the ends of the drive shafts and form a constant-velocity joint (See, e.g., Hirai: Fig.1-10, 35a-d) with the drive shafts (See, e.g., Hirai: Fig.1-10).
[Claim 9] Regarding Claim 9, the combination of Chernoff in view of Hirai fails to explicitly teach: wherein the cradle is attached to the frame of the electric vehicle with a rubber support arranged in between, the rubber support configured to suppress transmission of vibrations. 
However, Hirai teaches a similar electric vehicle (See, e.g., Hirai: Fig.1-10, 11) wherein electric vehicle component cradle (See, e.g., Hirai: Fig.1-10, 28) is attached to the frame of the electric vehicle with a rubber support (See, e.g., Hirai: Fig.1-10, 
Hirai teaches that it is well known in the art of vehicle design to provide the electrical component cradle mounts with rubber supports for vibration isolation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the cradle taught by the combination of Chernoff in view of Hirai modified with a rubber support arranged in between the cradle and the frame of the electric vehicle such as taught by Gloceri, for the purpose of conveniently isolating and attenuating vibrations generated by the motor and other vehicle components from the electrical systems contained in the cradle in order to prevent damage and/or disconnection of the various wires, etc. (See, e.g., Hirai: Fig.1-10; Col.6, Ln.21-33). Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
[Claim 10] Regarding Claim 10, the combination of Chernoff in view of Hirai and teaches: wherein the cradle has one or more compartments (See, e.g., Chernoff: Fig.1-28, 40+53+54+56+58) configured to house the electrical sub-systems (See, e.g., Chernoff: Fig.1-28, 67+125+etc.) and wherein the electrical sub-systems are directly coupled to a structure of the cradle and not the frame of the electric vehicle (See, e.g., Chernoff: Fig.1-28).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff in view of Hirai and further in view of Fan et al. (US 11,177,525 B2).
[Claim 4] Regarding Claim 4, the combination of Chernoff in view of Hirai fails to explicitly teach: wherein the battery pack has a sub-structure independent of the chassis and includes at least one of a slave-master battery management system, connectors resistant to multiple spark discharge, pre-charge capability, and integrated heat pads.
However, Fan teaches a similar vehicle battery (See, e.g., Fan: Fig.1-15, 100) including at least one of a slave-master battery management system, connectors resistant to multiple spark discharge, pre-charge capability, and integrated heat pads (See, e.g., Fan: Fig.1-15, 140).
Fan teaches that it is well known in the art of vehicle battery design to provide the battery with a heating pad. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the battery taught by the combination of Chernoff in view of Hirai modified with an integrated heating pad sub-structure such as taught by Fan, for the purpose of conveniently conducting heat generated by the battery cells away from the batteries and other electrical systems in order to prevent damage from overheating (See, e.g., Fan: Fig.1-15; Col.18, Ln.7-14). Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618